Citation Nr: 1207681	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  10-19 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for lower back strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to April 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at Travel Board hearing in March 2011.  A transcript of that hearing is of record.

The Board remanded the claim in June 2011 for additional development of the record.  The case has been returned to the Board for further appellate review.

The Veteran submitted an additional written statement in September 2011which was accompanied by a waiver of initial RO review.


FINDING OF FACT

The service-connected lower back strain is not manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for lower back strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a May 2008 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for an increased rating for his service-connected lumbar spine disorder, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The May 2008 letter advised the Veteran to submit evidence from medical providers, statements for others who could describe their observations of his disability level, and her own statements describing the symptoms, frequency, severity and additional disablement caused by his disability.  That letter, as well as a December 2008 letter, advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the affect that the disability has on his employment.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be veteran specific).  The May 2008 letter also advised the Veteran of how effective dates are assigned, and the type of evidence which impacts that determination.  The case was last adjudicated in August 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post service treatment reports and VA examination reports.  Records from the Social Security Administration (SSA) have been requested and associated with the file.  The Board also notes that the action requested by the prior Board remand has been taken.  Specifically, additional VA treatment records were obtained and associated with the claims folder and the Veteran was afforded a VA spine examination with claims file review and an opinion was provided.  Also, the RO asked the Veteran in a July 2011 letter to provide information regarding his treatment providers, and to specifically authorize the release of treatment records from a private physician, Dr. Newcomer.  However, the Veteran did not provide the requested authorization form, and thus no further action could be taken to obtain these private treatment records.  Accordingly, the remand directives have been complied with, and adjudication of this claim may proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).

Moreover, in a September 2011 letter, the Veteran indicated that he was receiving treatment for his back from a private physician and that he would sign a release of his records.  A review of the claims folder does not reveal a copy of the release form or that any additional private medical records have been received.  The Board finds that a remand to obtain such records is not warranted as the Veteran understood that a release was necessary to obtain such records or that he could have submitted the records directly to the VA, yet he did not do so.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").     

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Historically, by a March 1986 rating decision, the RO granted service connection for chronic low back strain.  The RO assigned a 10 percent evaluation for the lumbar spine disability.  By a July 2000 rating decision, the RO assigned a 20 percent rating for the lumbar spine strain.    

The Veteran's current claim for an increased rating for his service-connected lumbar spine disorder was received in March 2008.  The RO has evaluated the Veteran's lumbar spine disorder under Diagnostic Code 5237, which pertains to lumbosacral strain.  

Lumbosacral strain is rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or when there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.   

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula Note (1). 

Normal forward flexion of the thoracolumbar segment of the spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id. at Note 2; 38 C.F.R. § 4.71a, Plate V (2011). 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. § 4.45 (2011).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

On VA examination in June 2008, the Veteran reported that he has had one to two episodes of cortisone injections in the lumbar spine and myelogram at some point.  He reported being prescribed a lumbar spine brace but stated that he has not used it for several years.  He had not further traumas or injuries.  He denied any current hospitalizations, emergency room visits, surgeries or procedures to the lumbar spine.  He complained of having flare-ups three to four times a month of pain of the lumbosacral area with radiculopathy numbness to the buttocks traveling to the back of the leg and he feet, causing a "rubbery feeling."  He denied any functional loss or functional impairment related to the flare-up pain.  He described the pain the lumbar spine as a sharp sensation.  He denied peripheral neuropathy symptoms of numbness and tingling, or paresthesias, dysthesias or sensory abnormalities.  He admitted to stiffness in the lumbar spine.  He denied any weakness, easy fatigability, lack of endurance or incoordination.  He denied bowel or bladder complaints.  He denied the use of a cane, crutch, walker, corrective shoes or insoles.  He denied any physician prescribed bedrest.  He reported that he was able to perform all activities of daily living.  

Examination of the lumbosacral spine revealed that it was symmetrical with no redness, swelling or edema.  There was no scoliosis.  There was no curvature of the spine.  There was no misalignment.  There were no bony prominences.  There was no abnormality or masses.  There was no abnormal musculature or abnormal knotting.  There was tenderness at L1, L2, and L3 with mild radiculopathy pain to the right buttocks.  Forward flexion was from 0 to 70 degrees, with pain beginning at 70 degrees.  Extension was from 0 to 30 degrees, with pain beginning at 30 degrees.  Left lateral flexion was from 0 to 30 degrees, with pain beginning at 30 degrees.  Right lateral flexion was from 0 to 30 degrees, with pain beginning at 30 degrees.  Left lateral rotation was from 0 to 30 degrees with no complaints of pain.  Right lateral rotation was from 0 to 30 degrees with pain beginning at 30 degrees.  Repetitive range of motion did not change degrees or cause pain or cause weakness, easy fatigability or incoordination.  There were no flare-ups, muscle atrophy, weakness, paralysis or contracture.  Distracted straight leg raises on the right and the left elicited pain with no change in dorsiflexion.  Neuromuscular examination revealed that the Veteran's gait was normal and that he was able to walk on his heels and toes.  Upper and lower reflexes were intact.  There was no paralysis, neuritis or neuralgia.  There was no muscle wasting or atrophy noted.  Motor strength was 4/4 bilaterally.  X-rays of the lumbar spine revealed minimal degenerative changes with marginal osteophyte formation and sclerosis.  The diagnosis was degenerative disc disease, mild, lumbar spine.

A March 2010 VA treatment record revealed that the Veteran received physical therapy for complaints of increased lumbar spine pain.  In November 2010, he received a nerve block epidural injection for lumbar spine pain.

A May 2010 VA MRI of the lumbar spine revealed a small left lateral disc herniation at L4-L5.  There was no evidence for central canal stenosis or neural foraminal narrowing at any level.  There was minimal bilateral facet arthrosis at 
L4-L5 and L5-S1.

The Veteran testified at a March 2011 hearing that he experienced radiating pain, tingling and numbness down his left leg.  He also reported that he experienced incapacitating episodes five or six times a week, although his physician never ordered any type of bed rest.  The Veteran was using a cane during the hearing, which he stated that he used only occasionally when he needed assistance.

VA treatment records show that the Veteran underwent nerve block epidural injections of the lumbar spine in April and May 2011.

Records from the Social Security Administration reflect that the Veteran is receiving disability benefits from that agency due to neck and shoulder disabilities. 

The Board remanded the claim in June 2011, in part, to afford the Veteran with a current VA spine examination.  In particular, the Board also requested that the VA examiner should provide an opinion as to whether the Veteran's current degenerative disc disease is related to his service-connected lower back strain.

The Veteran underwent a VA examination of the spine in July 2011.  The examiner noted that the Veteran's entire claims folder was reviewed.  The Veteran reported flare-ups of pain, two to three times a year.  When he did have a flare-up, he used a cane.  He also reported stiffness when he bends forward.  He denied any bowel or bladder complaints or erectile dysfunction.  He denied any hospitalizations or surgery for his low back problems.  His current symptoms did not impede his daily living.  He was able to walk unassisted and perform all his activities of daily living.  He admitted to smoking a pack of cigarettes a day even though he has been told that smoking poses a risk to lumbar degenerative disease.

On physical examination, the Veteran was in an upright posture with an asymmetrical stance.  Forward flexion was from 0 to 60 degrees.  Extension was from 0 to 20 degrees.  Left lateral flexion was from 0 to 30 degrees.  Right lateral flexion was from 0 to 30 degrees.  Left lateral rotation was from 0 to 30 degrees.  Right lateral rotation was from 0 to 30 degrees.  The examiner noted that objective evidence of pain was a little bit difficult to ascertain.  The Veteran was definitely guarded and appeared to have some left lumbar spasm.  He did not have any element of scoliosis.  Ankylosis was not present.  His neurological examination was complicated by the fact that he was diabetic.  Sensation was intact to light touch from L2 through S2 distributions.  Strength was 5/5 bilaterally for hip flexors, knee flexors and extensors.  Straight leg raising caused buttock pain on the left.  There was pain in the buttock region, but no pain radiating down to the feet.  The Veteran had intact protective sensation as tested using a Semmes-Weinstein monofilament.  He did have decreased vibratory sensation bilaterally.  

The examiner noted that the Veteran's function loss was due to his guarding.  Other than some loss of forward flexion and extension, his range of motion was good, but due to the guarding, the examiner was not able to get his full range of motion.  Repetitive motions did not change the range of motion or clinical presentation.   There was no increased pain, incoordination, fatigue, weakness or lack of endurance with repetitive motion.  With regard to the left L4-5 disc segment, the Veteran's sensation was intact to the L4 distribution.  X-rays of the lumbar spine revealed minimal fact degenerative changes which the examiner noted were essentially unchanged from x-rays taken in June 2008.  The examiner also noted that a May 2010 VA MRI of the lumbar spine revealed a small left lateral disc herniation at L4-L5 level with no mass effect on L4.  There was no evidence for central canal stenosis or neural foraminal narrowing at any level.  There was minimal bilateral facet arthrosis at L4-L5 and L5-S1.  The diagnoses were lumbar back strain and lumbar degenerative disc disease without radiculopathy.  

The examiner concluded that there was no diagnosed neurological disability of the lower extremities related to the Veteran's service-connected lower back strain.  The examiner also felt that the lumbar degenerative disc disease was not related to the service-connected lower back strain.  The examiner explained that there was no evidence of fracture to suggest that the Veteran had a posttraumatic degenerative disease.  The Veteran reported that he had no radicular symptoms immediately after his in-service injury to suggest an acute disc herniation.  The Veteran did admit to smoking a pack a day which the examiner felt was the only component of his history and physical that predisposes him to lumbar degenerative disc disease.  Thus, the examiner concluded that the Veteran's current degenerative disc disease is not related to his lower back strain, but more likely due to his years of smoking.  The examiner felt that only the Veteran's low back muscle spasm was related to his low back strain and that his referred pain to the left buttock resulted solely from his degenerative disc disease.

Initially, the Board notes the evidence reflects diagnoses of degenerative disc disease in addition to the Veteran's service-connected lower back strain.  The July 2011 VA examiner concluded that the degenerative disc disease was not related to the Veteran's lower back strain.  Furthermore, the examiner attributed the Veteran's referred pain to the left buttock as being solely from the degenerative disc disease.  Accordingly, consideration under Diagnostic Code 5243 is not warranted.  See 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  However, the Board will consider all back symptoms that have not been attributed to his disc disease in addressing his claim under the General Rating Formula. 

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's lower back strain is appropriately evaluated as 20 percent disabling.  In this regard, the objective findings of record reflect forward flexion of the thoracolumbar spine limited to 60 degrees at worst.  Specifically, the Veteran's forward flexion of the thoracolumbar spine was shown to be 70 degrees during the June 2008 VA examination and 60 degrees during the July 2011 examination.  In addition, both examiners noted that repetitive range of motion did not change degree of motion lost or cause pain, weakness, easy fatigability, or incoordination, and there was no atrophy.  Thus, the evidence does not reflect that the Veteran's lower back strain results in forward flexion limited to 30 degrees, even considering complaints of pain, to warrant a higher evaluation.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. §§ 4.45, 4.59 (2011).  

The General Rating Formula also directs that neurological manifestations of the spine should be rated separately from orthopedic manifestations.  While the record documents the Veteran's complaints of radicular pain no objective neurological abnormality attributed to his lower back strain has been identified on either of the VA examinations or other clinical evidence of record.  Significantly, the July 2011 VA examiner concluded that there was no diagnosed neurological disability of the lower extremities related to the Veteran's service-connected lower back strain.  Furthermore, there is no evidence of bowel or bladder impairment associated with his lower back strain.  Thus, a separate rating for a neurological disability is not warranted.  

Lastly, in a September 2011 statement, the Veteran reported that the examiner took an x-ray of the "opposite side of injury" and did not use a goniometer.  The Board assumes that the Veteran is referring to the July 2011 examination report.  A close evaluation of the examination report reveals that the examiner fully read and evaluated a July 2011 x-ray examination report of the entire lumbar spine.  Also, the examiner provided detailed range of motion readings in the examination report.  Although it is not indicated whether a goniometer was used, the examiner is presumed to have followed appropriate examination procedures.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992), (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)) (there is a "presumption of regularity" under which it is presumed that Government officials have properly discharged their official duties).  In any event, the examiner, an orthopedic surgeon, is certainly competent to determine the range of motion of the Veteran's thoracolumbar spine with or without a goniometer, and it is highly unlikely that an educated estimate of the range of motion by the physician would have been overestimated by 30 degrees (the examiner reported 60 degrees of forward flexion and the Veteran needs to have motion limited to 30 degrees) such that a higher rating would be warranted under Diagnostic Code 5237.  Thus, the Board finds that the July 2011 examination report is adequate for rating purposes.   

In summary, the Board concludes that the medical findings on examinations are 
of greater probative value than the Veteran's allegations regarding the severity of
his lower back strain.  The symptomatology objectively noted and subjectively complained of in both the medical and lay evidence as related to his service connected lumbar strain has been adequately addressed by the 20 percent evaluation already assigned.  

The Board has also considered whether the Veteran's lower back strain presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to a rating higher than 20 percent for lower back strain is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


